          Case 17-30603 Document 113 Filed in TXSB on 08/08/19 Page 1 of 2
                        UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


IN RE:                                                    $                  CASE NO. 17-30603
Houston Plate Processing Inc                             $
                                                         s
Debtor                                                    s                  CHAPTER   11
                                                         $



                                         NOTICE OF PLAN DEFAULT




COMES NOW CYPRESS FAIRBANKS ISD, ET AL (the "Taxing Authority") secured creditor in the

above-numbered and styled bankruptcy case, and files this Notice of Plan Default, and in support thereof

would show the Couft as follows:

          1. The Debtor defaulted under the terms of the Plan by failing to pay the claim filed on behalf of

Cypress Fairbanks ISD in the amount of $41,885.39.

          2. A copy of the Debtor's Plan, Default Notices and Amorlization Schedule are attached hereto as

Exhibit   1,   Exhibit 2 and Exhibit 3. As of this date, the Debtor has failed to cure the default.

          3.   Cypress Fairbanks ISD, et al intends to exercise their full rights pursuant to state law without

further notice and file this Notice of Plan Default.

Date: Ausust 6.2019

                                                      Respectfu    I   ly submitted,

                                                                            GOGGAN BLAIR    & SAMPSON, LLP


                                                              P.   DILLMAN
                                                      Texas State Bar No. 05874400
                                                      TARA L. GRLINDEMEIER
                                                      Texas State Bar No. 24036691
                                                      Post Office Box 3064
                                                      Houston, Texas 77253-3064
                                                      (113) 844-3478 Phone
                                                      (713)844-3503 Fax

                                                      Counsel   for Ad Valorem Taxing Authorities
         Case 17-30603 Document 113 Filed in TXSB on 08/08/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE

I hereby certifu that a true and conect copy of the above and foregoing Notice of Plan Default was
served via electronic means, unless not available, otherwise by regular United States Mail, first class,
postage fully prepaid, on August 6" 2019 to the parties listed below and per court's mailing matrix as
attached.



Debtor
Houston Plate Processing Inc.                     Respectfully submitted,
12255   FM 529 Road
Houston, Texas 77041                              Line                 Blair & Sampson, LLP

Attornev for De
Margaret Maxwell Mcclure                                 P.   DILLMAN
909 Fannin Suite 3810                             Texas State Bar No. 05874400
Houston, Texas 77010                              TARA L. GRTINDEMEIER
                                                  Texas State BarNo. 24036691
Office of the United States Trustee               Post Office Box 3064
US Trustee                                        Houston, Texas 7 7253-3064
515 Rusk Avenue, Ste. 35 16                       (713) 844-3478 Phone
Houston, Texas 77002                              (713) 844-3503 Fax

                                                  Counselfor Ad Valorem Taxing Authorities
